Andrews, Judge,
dissenting.
Colquitt was entitled to summary judgment because, as a matter of law, Rowland failed to exercise ordinary care for her own safety when she voluntarily dove into the pool without ascertaining the depth of the water.
If Colquitt was Rogers’ landlord, then Rowland, as Rogers’ social guest on the premises, was an invitee as to Colquitt and Colquitt owed Rowland a duty to exercise ordinary care to insure that the pool, which was constructed on the premises with Colquitt’s knowledge and consent, was reasonably safe. Moon v. Homeowners’ Assn. of Sibley Forest, 202 Ga. App. 821, 822 (415 SE2d 654) (1992); OCGA § 44-7-13. If there was no landlord-tenant relationship between Col-quitt and Rogers, then as to Colquitt, Rowland occupied the status of a social guest-licensee on the premises and Colquitt owed Rowland a duty not to wilfully or wantonly cause her injury. Sims v. Willoughby, 179 Ga. App. 2, 3 (345 SE2d 626) (1986). Regardless of whether Rowland occupied the status of invitee or licensee, in either case, the basis for imposing liability on Colquitt is the rule that a proprietor’s liabil*549ity must be premised on his superior knowledge of a dangerous condition or hazard that was the proximate cause of the invitee’s or licensee’s injury.1 See Bunch v. Stanton, 174 Ga. App. 233, 235 (329 SE2d 538) (1985), rev’d on other grounds, Moon, supra at 824; Coates v. Mulji Motor Inn, 178 Ga. App. 208, 210 (342 SE2d 488) (1986).
In premises liability cases where liability is predicated on the proprietor’s superior knowledge, “if [the proprietor’s invitee or licensee] knows of the condition or hazard, there is no duty on the part of the proprietor to warn the invitee [or licensee] and there is no liability for resulting injury because the invitee [or licensee] has as much knowledge as the proprietor does.” (Citations and punctuation omitted.) Froman v. Smith, 197 Ga. App. 338, 339 (398 SE2d 413) (1990). The rule that a plaintiff with equal knowledge of a dangerous condition or hazard on the premises cannot recover is the practical application of the rule that a plaintiff cannot recover if by ordinary care he could have avoided the consequences of the defendant’s negligence. OCGA § 51-11-7; O’Steen v. Rheem Mfg. Co., 194 Ga. App. 240, 242 (390 SE2d 248) (1990); Shansab v. Homart Dev. Co., 205 Ga. App. 448, 450 (422 SE2d 305) (1992). The rule in such cases remains that the invitee or licensee must exercise ordinary care for their own safety and must by the same degree of care avoid the effect of the proprietor’s negligence when it becomes apparent to them or in the exercise of ordinary care they should have learned of it. Amear v. Hall, 164 Ga. App. 163, 167 (296 SE2d 611) (1982); Alterman Foods v. Ligon, 246 Ga. 620, 623 (272 SE2d 327) (1980). In exercising ordinary care to avoid a dangerous condition or hazard, an invitee or licensee has a duty to make reasonable use of all of their senses to discover and avoid the danger. Alterman Foods, supra.
This case is controlled by our decisions applying the above principles in similar situations in Plantation At Lenox Unit Owners Assn. v. Lee, 196 Ga. App. 420 (395 SE2d 817) (1990) and Shuman v. Mashburn, 137 Ga. App. 231 (223 SE2d 268) (1976). Both cases involved *550plaintiffs who dove into shallow swimming pools and suffered severe injuries when they struck the bottoms of the pools. In both cases, we determined that the defendant-owners of the pools were not liable for the resulting injuries because the plaintiffs failed to exercise ordinary care for their own safety.
In Lee, supra, we stated: “The issue raised by defendants’ motions for summary judgment is whether liability for defendants’ negligence, if any, was cut off because the proximate cause of plaintiff’s tragic injury was, as a matter of law, plaintiff’s own negligent failure to exercise ordinary care for his own safety.” Id. at 421. Lee was not familiar with the pool and he testified that the depth of the water was not visible because of poor lighting and that he was not warned of the depth of the pool. Nevertheless, Lee dove into the pool without ascertaining its depth. We found that neither the “failure to light the pool or any other negligent act or omission on the part of defendants contributed to plaintiff’s misjudgment or, more accurately, failure to judge the depth of the water before diving.” Id. at 422. In concluding, as a matter of law, that any negligence of the defendants was not a proximate cause of the plaintiff’s injury, we held that “[t]o rule that a jury issue remains would be to assume that the maintenance of any swimming pool necessarily involves an invitation to dive in blind reliance on the safety of such an act without any duty of the actor to use his or her sight, experience or judgment in ordinary care for his own safety.” Id. at 422-423.
In Shuman, supra, the pool at issue was an above-ground pool, as was the pool in the present case. We noted that the plaintiff could not see the water level in the pool by observing it from the side but he could see the height the pool was built from the ground. The plaintiff, who dove into the pool from a roof ledge about four or five feet above the sides of the pool, claimed the proprietor failed to warn him of the shallow depth of the pool. In holding that the proprietor-defendant was entitled to summary judgment, we found that the plaintiff “was under a duty to use his sight to discover any defects or danger” and that in the exercise of ordinary care he knew or should have known of the danger of diving into the pool. Id. at 233.
The Shuman case is similar to the present case in another respect in that the plaintiff there and the plaintiff in the present case were both voluntarily intoxicated when they dove into the pools. We held in Shuman that “ ‘[i]n viewing the conduct of an intoxicated person, for the purpose of determining his negligence or contributory negligence, the state of mind produced by the intoxication may be disregarded; for he will be judged as if the conduct occurred while he was in possession of his normal mental capacity.’. . . Accordingly, *551plaintiff cannot avoid his duty to exercise ordinary care for his own safety with the excuse that defendant supplied him with alcoholic libations which he voluntarily imbibed.” Id. at 233-234.
Decided July 29, 1994
Reconsideration denied September 2, 1994 —
L. Chandler Vreeland, Jason R. Hasty, Gregg Loomis, for appellant.
In the present case Rowland testified that she was not familiar with the pool prior to the incident at issue and was not aware that it was only four feet deep. Nevertheless, as we similarly observed with respect to the plaintiff in Shuman, supra, Rowland saw the pool when she arrived at the premises, knew it was an above-ground pool, and could observe its dimensions to the extent that she could clearly see a lattice-type structure hanging down from the pool and a deck around the pool. She testified that the incident occurred at night, that the lighting was poor, and that she could not determine the depth of the water. She admitted that she had consumed two large mixed drinks, two beers, and a “line” of cocaine provided by Rogers. Although Rowland testified that Rogers badgered, coaxed and physically dragged her to the pool, at that point, the record is clear that she agreed to go into the pool, disrobed, got onto the diving board, and voluntarily dove into the swimming pool hitting the bottom and sustaining the injuries at issue. She was unable to say how high the diving board was from the surface of the pool because “there wasn’t very much light, so I wasn’t exactly seeing what was there.” Without ascertaining the depth of the water, she dove from the board into the pool, admitting that she “did not know the depth of the pool prior to diving into the pool.” Rowland testified that she assumed the water was deep enough because she saw Rogers dive off the board before her and she saw two other people in the pool who appeared to her to be in deep water.
Under these circumstances, even if Colquitt was negligent in allowing a diving board to be placed on the pool, or in failing to light the pool area, or in failing to otherwise warn as to the danger of using the diving board, this negligence was not, as a matter of law, a proximate cause of the injuries suffered by Rowland. The sole proximate cause of the injuries was Rowland’s failure to exercise ordinary care for her own safety by determining the depth of the water before she dove into the pool. Lee, supra; Shuman, supra.
The trial court properly granted summary judgment in favor of Colquitt.
I am authorized to state that Presiding Judge Birdsong and Judge Johnson join in this dissent.
Barksdale & Mobley, Steven J. Misner, Sharon Ware & Associates, Julie A. Taylor, Donald W. Osborne, S. Lee Storesund, for ap-pellees.

 Although, as the majority notes, a landlord has duties created by statute to keep the premises safe, this does not mean that Colquitt, assuming he was Rogers’ landlord, was absolutely liable for any dangerous condition existing on the premises, even if the condition was created with his knowledge and consent. Hall v. Thompson, 193 Ga. App. 574, 575 (388 SE2d 381) (1989); Roth v. Wu, 199 Ga. App. 665, 666 (405 SE2d 741) (1991); compare Thompson v. Crownover, 259 Ga. 126 (381 SE2d 283) (1989). The present case deals with an allegedly unsafe condition in a pool on the premises and involves questions as to whether Rowland, by the exercise of ordinary care, could have avoided the danger. Under these facts, the applicable rules “impose liability only where the landlord has actual or constructive superior knowledge, and the plaintiff has a duty to exercise ordinary care for her own safety.” Hall, supra; Steinberger v. Barwich Pharmacy, 213 Ga. App. 122, 125 (444 SE2d 341) (1994); see Biggs v. Long, 212 Ga. App. 195, 202-203 (441 SE2d 677) (1994); compare Bastien v. Metropolitan Park Lake Assoc., L.P., 209 Ga. App. 881, 882 (434 SE2d 736) (1993).